DETAILED ACTION
Notice of Pre-AIA  or AIA  Status              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/1/21.  As directed by the amendment, claim 11 has been amended; claims 13 and 14 have been cancelled, claims 17-20 have been withdrawn.  Claims 11, 12, 15, 16 and 21-27 are pending in this application.

Claim Objections
Claims 21 and 23 are objected to because of the following informalities:  “the curved lower section”,  and  the “lower curved section”, appear to be the same structural limitation and perhaps a typographic error.  Applicant  must use consistent language to define structural elements throughout the claims to avoid confusion.  It also appears that “the curved configuration” refers to “the first stable curved configuration, and it is recommend that applicant amend the claim as such for clarity and consistency. Appropriate correction is required.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 15, 16 and 21, 23, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raynor US 9259055 (herein after Raynor) in view of Hernandez US 20100184349 (herein after Hernandez).

Regarding claim 11, Raynor discloses a device capable of use in securing end portions of laces extending beyond eyelets on a shoe (abstract), the device comprising: an elongated strip of material (110) comprising an upper section (as seen in annotated Figure 2) and a lower section (as seen in annotated Figure 2) wherein the lower section is dimensioned to fit beneath a portion of shoe laces (Abstract, as best seen in Figure 1) that are laced between eyelets on a shoe (as best seen in Figure 1), a central section of the lower section joining a second section adjacent a first end of the lower section that is wider than the central section (36, as best seen in Figure 2), the wider second section (as seen in annotated Figure 2) including an upwardly facing fastener (86, 88), and wherein; the upper section is joined to the central section of the lower portion (as seen in annotated Figure 2), the upper section being foldable over the lower section and laces extending between eyelets (as best seen in Figures 1 and 2), the upper section including a downwardly facing fastener attachable to the upwardly facing fastener to trap end portions of shoe laces extending beyond the eyelets a pocket is formed by two layers of material in the narrower central section of the lower section (as seen in annotated Figure 2), and a curved member extending toward the upper section between ends thereof (as seen in annotated Figure 2) embedded within the pocket (36, as seen in Figure 2, the curved spring member being embedded within the frame and pocket of the devices upper section and lower section when closed), the curved member conforming to an instep portion of the shoe when the device is positioned on the shoe (as best seen in Figure 1), wherein both the upper section and the lower section are deformable to capture the shoe laces therebetween (as best seen in Figure 1, Abstract).  







. 
[AltContent: arrow][AltContent: textbox (First section of the lower section 32)][AltContent: textbox (Upper section 30, 100, 110 and 111)][AltContent: textbox (Lower section 32, 36, 80. 82)][AltContent: connector][AltContent: ][AltContent: textbox (Upper section, 30, 100, 110 and 111)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second section of the lower section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A central section 36 of the lower section joining a second section adjacent a leading end of the lower section that is wider than the central section.)][AltContent: textbox (Curved member extending towards the upper between ends thereof.)]
    PNG
    media_image1.png
    432
    441
    media_image1.png
    Greyscale

[AltContent: textbox (Laces)][AltContent: textbox (Eyelets)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    500
    450
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (Pocket)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    432
    441
    media_image1.png
    Greyscale

However Raynor is silent to the upper section is wider than the narrower central section of the lower section.
[AltContent: textbox (The narrower central section of the lower section.)]Hernandez discloses the upper section is wider than the narrower central section of the lower section (as seen in annotated Figure 8).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper section)]
    PNG
    media_image3.png
    229
    466
    media_image3.png
    Greyscale

The teachings of Raynor and the teachings of Hernandez are combinable because they are concerned with the same field of endeavor, shoe lace securing devices for footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoelace device of Raynor by constructing the device being wider than the narrow lower section as taught by Hernandez in order to provide a lace cover that is easy to open and close, to secure the laces and cover the lace knot, without creating a bulky device on top of the footwear.
Regarding claim 12, the modified shoelace device of the combined references discloses the upwardly facing fastener and the downwardly facing fastener comprise hook and loop fastening material (Abstract of Raynor).
Regarding claim 15, the modified shoelace device of the combined references discloses the upper section comprises a rectangular flap (as best seen in Figure 2 of Raynor).
Regarding claim 16, the modified shoelace device of the combined references discloses artwork (as best seen in Figures 1 and 2 of Raynor) is located on a top surface of the rectangular flap (as best seen in Figures 1 and 2 of Raynor) to be visible when the rectangular flap is disposed over portions of shoelaces extending beyond the eyelets on a shoe (as best seen in Figures 1 and 2 of Raynor).
Regarding claim 21, Raynor discloses a device for use in securing looped portions of a knotted shoe lace extending beyond upper eyelets on a shoe (as best seen in Figures 1 and 2, Abstract), the device comprising: an upper section and a lower section (as seen in annotated Figure 2); the lower section having a first stable curved configuration that is resiliently deformable with inherent memory (Abstract) and toward the upper section between opposite ends of the first stable curved configuration (as seen in annotated Figure 2) to conform to a curved instep portion of the shoe (as best seen in Figures 1), the lower section being positionable laterally between upper and lower eyelets on the shoe where shoe laces cross each other and the lower section also being resiliently deformable for and during insertion beneath at least a portion of the shoe laces that are laced between eyelets on a shoe (as best seen in Figure 1) and thereafter being resiliently deformable to conform 3to the curved instep portion of the shoe (as best seen in Figure 1), with the lower section comprising an upper section and a lower section curved toward the upper section (as seen in annotated Figure 2) with a curvature different from the first stable curved configuration so that the portion of the shoe laces on top of the lower section will be positionable between the upper and lower section when joined together (as best seen in Figure 1, Abstract); the upper section being foldable over the looped end portions of the knotted shoe laces extending over the curved lower section (as seen in annotated Figure 2), the upper section being attachable and detachable from the lower section at one end of the upper section while remaining attached adjacent an opposite end of the upper section (as seen in annotated Figure 2) to conform to the curved configuration after being folded over the looped portions of the shoe laces to fix the looped portions to the shoe and prevent disengagement of the knotted shoe lace (as seen in annotated Figures 1 and 2) wherein both the upper section and the lower section are deformable to capture the knotted shoelaces therebetween (as best seen in Figure 1, Abstract).  
However Raynor is silent to the upper section being more deformable than the lower section.
Hernandez discloses the upper section being more deformable than the lower section (paragraph 22 of Hernandez).

The teachings of Raynor and the teachings of Hernandez are combinable because they are concerned with the same field of endeavor, shoe lace securing devices for footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoelace device of Raynor by constructing the upper section of the device being more deformable than the lower section of the device as taught by Hernandez in order to follow the shape of the footwear having the similar shape of the instep portion of the shoe.

Regarding claim 23, Raynor a device for use in securing looped portions of a knotted shoe lace extending beyond upper eyelets on a shoe (Abstract, as best seen in Figures 1 and 2), the device comprising: an upper section (as seen in annotated Figure 2) and a lower curved section (as seen in annotated Figure 2), and comprising a curved resilient plate member (36) resiliently deformable with inherent memory to conform to a curved instep portion of the shoe (as best seen in Figure 1, Col 5, lines 48-54), with the curved resilient plate member being curved toward the upper section between opposite ends thereof (as seen in annotated Figure 2, Abstract), the lower section being positionable laterally between upper and lower eyelets on the shoe where shoe laces cross each other and the lower section also being resiliently flattened for and during insertion beneath at least a portion of the shoe laces that are laced between eyelets on a shoe (Col 5, lines 9-25, as best seen in Figures 1 and 2) and thereafter being resiliently deformable to conform to the curved instep portion of the shoe with the curved resilient plate member (as seen in annotated Figure 2, Abstract) being curved toward the upper section between opposite ends thereof (as seen in annotated Figure 2) so that the portion of the shoe laces on top of the lower section will be positionable between the upper and lower section when joined together (as best seen in Figures 1 and 2,  Col 6, lines 61-67 and Col 7, lines 1-6); the upper section being foldable relative to the lower curved section over the looped end portions of the knotted shoe laces extending over the curved lower section (Abstract), the upper section being attached and detachable from the lower curved section at one end of the upper section while remaining attachable adjacent an opposite end of the upper section (as best seen in Figure 2) to conform to the lower curved section after being folded over the looped portions of the shoe laces to fix the looped portions to the shoe (as best seen in Figure 1) and prevent disengagement of the knotted shoe lace (as best seen in Figures 1 and 2,  Col 6, lines 61-67 and Col 7, lines 1-6) wherein both the upper section and the lower section are deformable to capture the knotted shoelaces therebetween (as best seen in Figure 1, Abstract).
Raynor is silent to the lower curved section more resilient than the upper section.
Hernandez discloses the lower curved section more resilient than the upper section (as best seen in Figure 8).
The teachings of Raynor and the teachings of Hernandez are combinable because they are concerned with the same field of endeavor, shoe lace securing devices for footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoelace device of Raynor by constructing the device with the lower curved section more resilient than the upper section as taught by Hernandez in order for the device to conform to the curvature of the top of the wearers shoe and stay in place when worn and prevent the laces from loosening.
Regarding claim 24, the modified shoelace device of the combined references discloses the upper section (as seen in annotated Figures 1and 2 of Raynor) is more deformable than the lower curved section (as best seen in Figures 3 and 8 of Hernandez) to permit the upper section to be folded relative to the lower curved section without deforming the lower section when conforming to the curved instep portion of the shoe (as best seen in Figures 3 and 8 of Hernandez).
Regarding claim 25, the modified shoelace device of the combined references discloses the curved resilient plate is covered by fabric to form the lower curved section (as best seen in Figure 8 of Raynor).
Claims 22, 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raynor US 9259055 (herein after Raynor) in view of Hernandez US 20100184349 (herein after Hernandez) as applied to claims 21 and 23 and further in view of Liu US 6839944 (herein after Liu).

Regarding claim 22, the shoelace device of the combined references disclose all the limitations of claim -22 except they do not disclose wherein resiliency of the lower section is provided by plastic molded in an arcuate shape. 
Liu discloses wherein resiliency of the lower section is provided by plastic molded in an arcuate shape (Col 4, lines 13-16).
The teachings of Raynor and Hernandez and the teachings of Liu are combinable because they are concerned with the same field of endeavor shoe lace devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoelace device of Raynor and Hernandez by constructing the device being made from a plastic molded arcuate shaped lower section as taught by Liu in order to keep the device in place adjacent on the top of the arch of the wearer.
Regarding claim 26, the modified shoelace device of the combined references discloses the curved resilient plate comprises a plastic plate (as best seen in Figure 2 of Liu).
Regarding claim 27, the modified shoelace device of the combined references discloses the plastic plate has a uniform thickness (as best seen in Figure 2 of Liu).

Response to Arguments
Applicant’s arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

While the applicant has presented a detailed explanation of the inventive concept in his arguments, the  language used to define the invention in the claims can be interpreted broadly and as such the art applied is capable of reading on the limitations as written. If the prior art structure is capable of performing the function then it meets the claim. The applicant has not positively claimed or provided any defining language/ structural limitations in the claims that would prevent the device of the combined references from reading on the claims as written. Applicant is reminded it is the claims that define the invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  The prior art is applied with the broadest reasonable interpretation, and the prior art references as outlined above meet all the structural elements of the claims as written.
In response to the applicant’s arguments that Raynor is arbitrarily considered to have the lower section, which is insertable beneath the laces, the examiner respectfully disagrees. Figure 1 of Raynor clearly shows the device’s lower section is inserted below the laces.



[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    100
    152
    media_image4.png
    Greyscale



[AltContent: textbox (The device’s lower section is inserted below. laces.)]




In response to the applicant’s arguments that Raynor, does not in any way act to secure end portions of a shoe lace of extending beyond eyelets on a shoe or looped portions of knotted shoe laces as claimed, the examiner respectfully disagrees. Raynor clearly shows the shoe laces, loops and knots secured within the device and secured to prevent loosening (See Abstract of Raynor).

In response to the applicants arguments that Raynor’s curved spring cannot be considered to conform to the instep portion of a shoe, the examiner respectfully disagrees.  Again, as shown in Figure 1 of Raynor and disclosed in the Abstract, the spring 36, conforms to the instep as the footwear is worn and pressure is applied by closing and latching the device so as to securely hold the laces in place and prevent them from loosening. The spring is the deformable member that adaptively holds pressure on to the laces.


In response to the applicants arguments that Raynor does not comprise "an elongated strip of material comprising an upper section and a lower section". Applicant is referred to the annotated Figures 1 and 2 of Raynor above. 

In response to the applicants statement “how can a material comprising a hook and loop fastener, as recited in Raynor's claims, be considered to be part of an elongated strip of material that can include a hinge 76 and 78 and biased tabs 38 be considered to be part of the same elongated strip of material?”  It is unclear what the applicant is trying to argue, as the device of Raynor comprises multiple layers of material which are capable of being parts of the upper section and lower section of the device and clearly as shown in Figure 2 the hinges are not attached to the hook and loop, but further, applicant argues the strip of Raynor is incapable of being an “elongated strip of material” because it is comprised of hook and loop material? Firstly, the applicants own Specification discloses the device being made from hook and loop material. The fact that Raynor includes an upper section and a lower section comprising multiple parts one of those being an elongated strip of material that is indeed hook and loop material would only support the position that Raynor teaches the limitation as written by the applicant. Applicants claim language does not exclude prior art that is capable of having other layers and includes a hinged mechanism to close. 

In response to the applicants arguments that how could Raynor be interpreted as disclosing or suggesting a pocket formed by two layers of material as recited in Claim 11? Applicant is referred to annotated Figures 1 and 2 above.

In response to the applicants arguments that “…it would still not have been obvious at the time of Applicant's invention to look to Hernandez and Raynor as directed to solving any problem common to both of these references”, the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case Hernandez is a shoe strap holding mechanism, but is only used in the rejection to teach its shape.
7 
Again, the applicant has written the claims broadly and has not positively claimed or provided any defining language/ structural limitations in the claims that would prevent the device of the combined references from reading on the claims as written. It is the claims that define the invention, and it is claims, not the arguments or specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  The applicant is reminded the prior art is applied with the broadest reasonable interpretation, and the prior art references meet all the structural elements of the claims as written

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732


/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732